Name: Commission Regulation (EU) NoÃ 106/2011 of 7Ã February 2011 approving non-minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications [Cerezas de la MontaÃ ±a de Alicante (PGI)]
 Type: Regulation
 Subject Matter: consumption;  production;  marketing;  agricultural structures and production;  international trade;  Europe;  plant product
 Date Published: nan

 8.2.2011 EN Official Journal of the European Union L 32/3 COMMISSION REGULATION (EU) No 106/2011 of 7 February 2011 approving non-minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications [Cerezas de la MontaÃ ±a de Alicante (PGI)] THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the first subparagraph of Article 7(4) thereof, Whereas: (1) By virtue of the first subparagraph of Article 9(1) of Regulation (EC) No 510/2006 and having regard to Article 17(2) thereof, the Commission has examined Spain's application for approval of amendments to the specification for the protected geographical indication Cerezas de la MontaÃ ±a de Alicante, registered under Commission Regulation (EC) No 1107/96 (2). (2) Since the amendments in question are not minor within the meaning of Article 9 of Regulation (EC) No 510/2006, the Commission published the amendment application in the Official Journal of the European Union (3), as required by the first subparagraph of Article 6(2) of that Regulation. As no statement of objection within the meaning of Article 7 of Regulation (EC) No 510/2006 has been notified to the Commission, the amendments should be approved, HAS ADOPTED THIS REGULATION: Article 1 The amendments to the specification published in the Official Journal of the European Union regarding the name in the Annex to this Regulation are hereby approved. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 February 2011. For the Commission, On behalf of the President, Dacian CIOLOÃ  Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. (2) OJ L 148, 21.6.1996, p. 1. (3) OJ C 151, 10.6.2010, p. 23. ANNEX Agricultural products intended for human consumption listed in Annex I to the Treaty: Class 1.6. Fruit, vegetables and cereals, fresh or processed SPAIN Cerezas de la MontaÃ ±a de Alicante (PGI)